Title: To Alexander Hamilton from Samuel Hoffman, 28 October 1799
From: Hoffman, Samuel
To: Hamilton, Alexander


          
            Major Genl. Hamilton
            Sir
            Throgs Neck, October 28, 1799
          
          I trust I shall be readily pardoned this intrusion when you recollect that it is now almost three Months since the Unfortunate affair with Lieut Robert LeRoy Livingston took place, soon after which a Court Martial was promised me to investigate the Business. Altho’ I have silently waited, Yet it has not been without extreme anxiety & impatience sensible that Malevolence & Credulity have not ceased to injure my Reputation to the utmost; while my arrest confining me to this spot, has put it out of my power by any explanations to refute the Calumny
          It is a common observation that “Facts are stubborn things”—& I conclude it was on this ground that Lieut. Col. Smith advised me rather to resign quietly my Commission than risk the Event of a Court Martial; this step I could not think of taking, since I should thereby have consented to affix for ever a Cruel stain which I did not deserve, & I trusted that when the business came to be investigated by a Court Martial it would be found from the tenor of my whole Conduct, from my Connections in life—my education & Intimacey among persons of Honor & Probity (whose favorable Testimony I trust I shall have) that it is much more probable that the secreting from Lieut L (with whom I had been in the strictest intimacey) a ten Dollar bill was (as most truly it was) a youthfull folly only intended to cause divertion, than a Criminal attempt with Intention to defraud of a paultry sum; & that attempt made in the presence of a third person whose evidence might convict & ruin me.
          My right hand being disabled by an accident has put me under the Necessity of making use of another Hand than my own to pen this Letter, but the above are my reflections & motives for requesting a court Martial, & these will I hope be by you deemed sufficient to apologise for my taking the liberty to urge its being called as soon as Circumstances will permit.
          I have the honor to be very respectfully sir Your most obedt. servt.
          
            Samuel Hoffman 2d. Lt.
            12th. Regt.
          
          
            Throgs Neck October 28. 1799—
          
        